Citation Nr: 1302873	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  12-22 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for ischemic heart disease (IHD).  


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to October 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2012, the RO sent the Veteran a letter informing him that it was developing a separate claim of entitlement to service connection for coronary artery disease (CAD).  However, the RO's July 2012 notice letter appears to have been generated in error as the scope of the instant claim necessarily includes CAD.  As expressly defined by 38 C.F.R. § 3.309(e), IHD includes atherosclerotic cardiovascular disease including, but not limited to, CAD (including coronary spasm); acute, subacute, and old myocardial infarction; coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In the June 2012 decision on appeal, the RO denied service connection for IHD.  The RO explained that the evidence did not show a current diagnosed disability or an event, disease or injury in service.

The RO does not appear to dispute that the Veteran had service in the Republic of Vietnam during the Vietnam era.  In fact, the Veteran's DD Form 214 shows such awards as the Vietnam Service Medal with one Silver Star and two Bronze Stars, and the Vietnam Cross of Gallantry with Palm.  

With regard to whether the evidence shows a currently diagnosed disability, the Veteran was afforded a DBQ VA examination in May 2012.  The VA examiner found that the Veteran had no history or no documentation of IHD.  The examiner, however, based this assessment entirely on a history taken from the Veteran, who, according to the VA examiner, reported that he has n oknow history of CAD, MI, or heart cat, pacemarker, coronary stent, or heart surgery; he has a long history of hypertension and PVD.  (The VA examiner also reviewed contemporaneous and recent testing, such as an electrocardiogram (EKG), which showed LVH, and a single photon emission-computed tomography myocardial perfusion imaging test (SPECT MPI), which showed no evidence of myocardial ischemia.)  The examiner expressly noted that no claims file was available and only an "encounter" record was available in the Veteran's electronic medical records.  Nonetheless, the VA examiner concluded that it is possible the Veteran may have IHD in light of his severe peripheral vascular disease and hypertension and treatment by a cardiologist.  The VA examiner noted that he could not state such a diagnosis with certainty without documentation from the Veteran's cardiologist or other medical records.  

The Board finds, at present, that this May 2012 VA examination is inadequate to decide the claim as it is speculative and based on an incomplete factual background.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The claims file does not otherwise contain sufficient evidence to decide the claim as there is conflicting evidence addressing whether the Veteran has been diagnosed with IHD.  

Supporting the appeal, several records document a diagnosis of CAD or the Veteran's assertions of such.  Specifically, the Veteran's private physician completed an order in October 2010 directing medical education for his medical conditions, including CAD.  Similarly, a July 2012 VA treatment record reflects the Veteran's report that his private cardiologist diagnosed CAD and that a referral for a cardiology consultation was necessary.  

However, the available records from the Veteran's private cardiologist, which do not appear complete, do not show a diagnosis of CAD (or other disability included within the definition of IHD set forth in 38 C.F.R. § 3.309(e)).  Likewise, the Veteran submitted an undated IHD Disabilities Benefit Questionnaire (DBQ) in support of his appeal.  This form includes a mark for "No" where asked if the Veteran has IHD.  Because the DBQ form is not signed or dated, however, the Board is unable to determine when it was completed or by whom.  Finally, the available VA treatment records include a May 2012 cardiology consultation noting that "outside" testing (a SPECT MPI) did not show evidence of ischemia.  

In light of this conflicting medical evidence, the Board finds that remand for further factual development is necessary.  First, the complete records from all private medical providers, especially the Veteran's cardiologist(s), are necessary.  Furthermore, to the extent the Veteran's complete medical records do not otherwise confirm a diagnosis of IHD, a new VA examination is necessary.  This is necessary in light of the May 2012 VA examiner's assessment that he could not confirm a diagnosis of IHD without reviewing the private medical records, particularly from the Veteran's cardiologist.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

This action is necessary to obtain all procurable, relevant data and to fully and sympathetically develop the Veteran's claim to its optimum.  See 38 C.F.R. § 3.102; Harris v. Shinseki, 2012-7111 (Fed. Cir. January 4, 2013) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter providing him the opportunity to identify the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, particularly his private cardiologist(s).   

2.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), make as many attempts as necessary to obtain all pertinent private records identified by the Veteran, if not already associated with the claims file.  This effort must include an initial request and, if the records are not received, at least one follow-up request.  

3.  Obtain all of the Veteran's outstanding VA treatment records.  

4.  All attempts to fulfill the development specified in paragraphs 1-3 above must be documented in the claims file.  

All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

5.  After completing the requested development in paragraphs 1-3 above, review the complete evidence of record and undertake any further evidentiary development necessary, including obtaining any further relevant treatment records identified by the evidence.  

Then, if and only if the medical records do not confirm a diagnosis of ischemic heart disease (IHD), arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and likely etiology of the claimed IHD.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm whether the paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to identify all of the Veteran's current heart disorders.  

The examiner is then asked to identify which diagnosis(es), if any, may be characterized as ischemic heart disease.  In making this determination, the VA examiner is asked to accept as true that IHD, as referred to in the VA regulation, encompasses any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization.  These include, but are not limited to, pursuant to VA regulation, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  

The examiner is asked to accept as true that IHD, as directed by VA regulation, does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 

Accordingly, if the VA examiner identifies any disorder(s) that do not fit within the generally accepted medical definition of IHD, the VA examiner is asked to explain why and how s/he reached this conclusion.  This explanation should expressly identify the specific basis justifying the conclusion, such as by reference to a leading medical treatise.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



